Citation Nr: 0509255	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  00-22 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The veteran's claim was remanded by the Board for further 
development in September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law, and its implementing regulation, both of which apply to 
the present appeal, essentially redefined VA's duties to 
notify and assist claimants, requiring that VA notify 
claimants and their representatives, if any, of any 
information and evidence needed to substantiate and complete 
their claims, of the division of responsibility between 
claimants and VA to secure that evidence, and of the need for 
claimants to submit any additional evidence in their 
possession that is pertinent to the matters on appeal.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b), (c).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not received adequate notice of the information and evidence 
necessary to substantiate her claim, notice of which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA, or notice 
that she should provide any evidence in her possession that 
pertains to the claim.  Accordingly a remand is required in 
order for the appellant to be provided proper notice.

The veteran maintains that she was discharged from service 
due to a psychiatric disability.  Despite several attempts, 
the RO has been unable to obtain any of the veteran's service 
medical records, service personnel records, or her DD-214.  
In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of her case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the veteran 
in developing facts pertinent to her claim in a case where 
service medical records are unobtainable includes the 
obligation to search for alternative medical records.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991). 

Due to the heightened duty to assist, the Board believes that 
the veteran must be provided a VA psychiatric examination.  
See 38 C.F.R. § 3.159(c)(3) (2004).

The veteran has reported psychiatric treatment from a Dr. 
Mattar.  The veteran's current psychologist submitted a 
statement to VA in January 2001.  She stated that Dr. Mattar 
saw the veteran from June 1994 to January 1995, and that she 
had copies of the records of that treatment.  No attempt has 
been made to obtain copies of Dr. Mattar's records from the 
veteran's current psychologist.

At her May 2001 RO hearing the veteran reported treatment at 
the Wishard Memorial Hospital in 1980.  No attempt has been 
made to obtain copies of those treatment records.  At this 
hearing the veteran also reported treatment at the Community 
East Hospital, most recently in August 2000.  The RO 
requested and received the August 2000 treatment records from 
Community East Hospital.  However, the RO did not request 
copies of the veteran's records at Community East Hospital 
prior to August 2000.

The Social Security Administration records indicate that the 
veteran received treatment at the Fairbanks Hospital in 1971, 
1985, and 1986.  No attempt has been made to obtain copies of 
the veteran's treatment records at the Fairbanks Hospital.
 
In light of the foregoing, this case is hereby REMANDED to the 
agency of original jurisdiction for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied, 
specifically with regard to the issue on 
appeal, in accordance with the decision 
in Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004), and any other 
applicable legal precedent.  This must 
include informing the appellant of the 
information and evidence necessary to 
substantiate her claim, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA; and 
notice that she should provide any 
evidence in her possession that pertains 
to the claim.  In particular, this letter 
should provide the veteran with details 
as to what information and evidence is 
necessary to be awarded service 
connection for an acquired psychiatric 
disorder.

2.  After obtaining all necessary 
authorizations, the RO should request 
copies of all of the veteran's medical 
records from Dr. April Faidley 
(specifically requesting that Dr. Faidley 
also provide copies of Dr. Mattar's 
treatment records), from Wishard Memorial 
Hospital, from Community East Hospital, 
and from Fairbanks Hospital.  

3.  When the above actions have been 
accomplished, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the nature and 
etiology of all psychiatric disorders 
present.  If possible, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that the veteran has a current 
psychiatric disorder resulting from her 
less than four months in service.  

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until she is otherwise notified by the 
RO.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




